

	

		II

		109th CONGRESS

		1st Session

		S. 1565

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 29, 2005

			Mr. Levin (for himself,

			 Mr. Coleman, and

			 Mr. Obama) introduced the following bill;

			 which was read twice and referred to the Committee on Finance

		

		A BILL

		To restrict the use of abusive tax shelters

		  and offshore tax havens to inappropriately avoid Federal taxation, and for

		  other purposes.

	

	

		1.Short title; etc

			(a)Short

			 titleThis Act may be cited

			 as the Tax Shelter and Tax Haven

			 Reform Act of 2005.

			(b)Amendment of

			 1986 codeExcept as otherwise

			 expressly provided, whenever in this Act an amendment or repeal is expressed in

			 terms of an amendment to, or repeal of, a section or other provision, the

			 reference shall be considered to be made to a section or other provision of the

			 Internal Revenue Code of 1986.

			(c)Table of

			 contentsThe table of

			 contents for this Act is as follows:

				

					Sec. 1. Short title; etc.

					TITLE I—Strengthening tax shelter penalties

					Sec. 101. Penalty for promoting abusive tax

				shelters.

					Sec. 102. Penalty for aiding and abetting the understatement of

				tax liability.

					TITLE II—Preventing abusive tax shelters

					Sec. 201. Prohibited fee arrangement.

					Sec. 202. Preventing tax shelter activities by financial

				institutions.

					Sec. 203. Information sharing for enforcement

				purposes.

					Sec. 204. Disclosure of information to Congress.

					Sec. 205. Tax opinion standards for tax

				practitioners.

					Sec. 206. Whistleblower reforms.

					Sec. 207. Denial of deduction for certain fines, penalties, and

				other amounts.

					Sec. 208. Sense of the Senate on tax enforcement

				priorities.

					TITLE III—Requiring economic substance

					Sec. 301. Clarification of economic substance

				doctrine.

					Sec. 302. Penalty for understatements attributable to

				transactions lacking economic substance, etc.

					Sec. 303. Denial of deduction for interest on underpayments

				attributable to noneconomic substance transactions.

					TITLE IV—Deterring uncooperative tax havens

					Sec. 401. Disclosing payments to persons in uncooperative tax

				havens.

					Sec. 402. Deterring uncooperative tax havens by restricting

				allowable tax benefits.

					Sec. 403. Doubling of certain penalties, fines, and interest on

				underpayments related to certain offshore financial arrangements.

					Sec. 404. Treasury regulations on foreign tax

				credit.

				

			IStrengthening tax shelter penalties

			101.Penalty for

			 promoting abusive tax shelters

				(a)Penalty for

			 promoting abusive tax sheltersSection 6700 (relating to promoting abusive

			 tax shelters, etc.) is amended—

					(1)by redesignating subsections (b) and (c) as

			 subsections (d) and (e), respectively,

					(2)by striking a penalty and

			 all that follows through the period in the first sentence of subsection (a) and

			 inserting a penalty determined under subsection (b), and

					(3)by inserting after subsection (a) the

			 following new subsections:

						

							(b)Amount of

				penalty; calculation of penalty; liability for penalty

								(1)Amount of

				penaltyThe amount of the

				penalty imposed by subsection (a) shall not exceed the greater of—

									(A)150 percent of the gross income derived (or

				to be derived) from such activity by the person or persons subject to such

				penalty, and

									(B)if readily subject to calculation, the

				total amount of underpayment by the taxpayer (including penalties, interest,

				and taxes) in connection with such activity.

									(2)Calculation of

				penaltyThe penalty amount

				determined under paragraph (1) shall be calculated with respect to each

				instance of an activity described in subsection (a), each instance in which

				income was derived by the person or persons subject to such penalty, and each

				person who participated in such an activity.

								(3)Liability for

				penaltyIf more than 1 person

				is liable under subsection (a) with respect to such activity, all such persons

				shall be jointly and severally liable for the penalty under such

				subsection.

								(c)Penalty not

				deductibleThe payment of any

				penalty imposed under this section or the payment of any amount to settle or

				avoid the imposition of such penalty shall not be considered an ordinary and

				necessary expense in carrying on a trade or business for purposes of this title

				and shall not be deductible by the person who is subject to such penalty or who

				makes such

				payment.

							.

					(b)Conforming

			 amendmentSection 6700(a) is

			 amended by striking the last sentence.

				(c)Effective

			 dateThe amendments made by

			 this section shall apply to activities after the date of the enactment of this

			 Act.

				102.Penalty for aiding

			 and abetting the understatement of tax liability

				(a)In

			 generalSection 6701(a)

			 (relating to imposition of penalty) is amended—

					(1)by inserting the tax liability

			 or after respect to, in paragraph (1),

					(2)by inserting aid, assistance,

			 procurement, or advice with respect to such before

			 portion both places it appears in paragraphs (2) and (3),

			 and

					(3)by inserting instance of aid,

			 assistance, procurement, or advice or each such before

			 document in the matter following paragraph (3).

					(b)Amount of

			 penaltySubsection (b) of

			 section 6701 (relating to penalties for aiding and abetting understatement of

			 tax liability) is amended to read as follows:

					

						(b)Amount of

				penalty; calculation of penalty; liability for penalty

							(1)Amount of

				penaltyThe amount of the

				penalty imposed by subsection (a) shall not exceed the greater of—

								(A)150 percent of the gross income derived (or

				to be derived) from such aid, assistance, procurement, or advice provided by

				the person or persons subject to such penalty, and

								(B)if readily subject to calculation, the

				total amount of underpayment by the taxpayer (including penalties, interest,

				and taxes) in connection with the understatement of the liability for

				tax.

								(2)Calculation of

				penaltyThe penalty amount

				determined under paragraph (1) shall be calculated with respect to each

				instance of aid, assistance, procurement, or advice described in subsection

				(a), each instance in which income was derived by the person or persons subject

				to such penalty, and each person who made such an understatement of the

				liability for tax.

							(3)Liability for

				penaltyIf more than 1 person

				is liable under subsection (a) with respect to providing such aid, assistance,

				procurement, or advice, all such persons shall be jointly and severally liable

				for the penalty under such

				subsection.

							.

				(c)Penalty not

			 deductibleSection 6701 is

			 amended by adding at the end the following new subsection:

					

						(g)Penalty not

				deductibleThe payment of any

				penalty imposed under this section or the payment of any amount to settle or

				avoid the imposition of such penalty shall not be considered an ordinary and

				necessary expense in carrying on a trade or business for purposes of this title

				and shall not be deductible by the person who is subject to such penalty or who

				makes such

				payment.

						.

				(d)Effective

			 dateThe amendments made by

			 this section shall apply to activities after the date of the enactment of this

			 Act.

				IIPreventing abusive tax shelters

			201.Prohibited fee

			 arrangement

				(a)In

			 generalSection 6701, as

			 amended by this Act, is amended—

					(1)by redesignating subsections (f) and (g) as

			 subsections (g) and (h), respectively,

					(2)by striking subsection (a).

			 in paragraphs (2) and (3) of subsection (g) (as redesignated by paragraph (1))

			 and inserting subsection (a) or (f)., and

					(3)by inserting after subsection (e) the

			 following new subsection:

						

							(f)Prohibited fee

				arrangement

								(1)In

				generalAny person who makes

				an agreement for, charges, or collects a fee which is for services provided in

				connection with the internal revenue laws, and the amount of which is

				calculated according to, or is dependent upon, a projected or actual amount

				of—

									(A)tax savings or benefits, or

									(B)losses which can be used to offset other

				taxable income,

									shall pay a penalty with respect to

				each such fee activity in the amount determined under subsection (b).(2)RulesThe Secretary may issue rules to carry out

				the purposes of this subsection and may provide exceptions for fee arrangements

				that are in the public

				interest.

								.

					(b)Effective

			 dateThe amendments made by

			 this section shall apply to fee agreements, charges, and collections made after

			 the date of the enactment of this Act.

				202.Preventing tax

			 shelter activities by financial institutions

				(a)Examinations

					(1)Development of

			 examination techniquesEach

			 of the Federal banking agencies and the Commission shall, in consultation with

			 the Internal Revenue Service, develop examination techniques to detect

			 potential violations of section 6700 or 6701 of the Internal Revenue Code of

			 1986, by depository institutions, brokers, dealers, and investment advisers, as

			 appropriate.

					(2)FrequencyNot less frequently than once in each

			 2-year period, each of the Federal banking agencies and the Commission shall

			 implement the examination techniques developed under paragraph (1) with respect

			 to each of the depository institutions, brokers, dealers, or investment

			 advisers subject to their enforcement authority. Such examination shall, to the

			 extent possible, be combined with any examination by such agency otherwise

			 required or authorized by Federal law.

					(b)Report to

			 internal revenue serviceIn

			 any case in which an examination conducted under this section with respect to a

			 financial institution or other entity reveals a potential violation, such

			 agency shall promptly notify the Internal Revenue Service of such potential

			 violation for investigation and enforcement by the Internal Revenue Service in

			 accordance with applicable provisions of law.

				(c)Report to

			 congressThe Federal banking

			 agencies and the Commission shall submit a joint written report to Congress in

			 2007 and 2010 on their progress in preventing violations of sections 6700 and

			 6701 of the Internal Revenue Code of 1986, by depository institutions, brokers,

			 dealers, and investment advisers, as appropriate.

				(d)DefinitionsFor purposes of this section—

					(1)the terms broker,

			 dealer, and investment adviser have the same

			 meanings as in section 3 of the Securities Exchange Act of 1934 (15 U.S.C.

			 78c);

					(2)the term Commission means

			 the Securities and Exchange Commission;

					(3)the term depository

			 institution has the same meaning as in section 3(c) of the Federal

			 Deposit Insurance Act (12 U.S.C. 1813(c));

					(4)the term Federal banking

			 agencies has the same meaning as in section 3(q) of the Federal Deposit

			 Insurance Act (12 U.S.C. 1813(q)); and

					(5)the term Secretary means the

			 Secretary of the Treasury.

					203.Information sharing

			 for enforcement purposes

				(a)Promotion of

			 prohibited tax shelters or tax avoidance schemesSection 6103(h) (relating to disclosure to

			 certain Federal officers and employees for purposes of tax administration,

			 etc.) is amended by adding at the end the following new paragraph:

					

						(7)Disclosure of

				returns and return information related to promotion of prohibited tax shelters

				or tax avoidance schemes

							(A)Written

				requestUpon receipt by the

				Secretary of a written request which meets the requirements of subparagraph (B)

				from the head of the United States Securities and Exchange Commission, an

				appropriate Federal banking agency as defined under section 1813(q) of title

				12, United States Code, or the Public Company Accounting Oversight Board, a

				return or return information shall be disclosed to such requestor’s officers

				and employees who are personally and directly engaged in an investigation,

				examination, or proceeding by such requestor to evaluate, determine, penalize,

				or deter conduct by a financial institution, issuer, or public accounting firm,

				or associated person, in connection with a potential or actual violation of

				section 6700 (promotion of abusive tax shelters), 6701 (aiding and abetting

				understatement of tax liability), or activities related to promoting or

				facilitating inappropriate tax avoidance or tax evasion. Such disclosure shall

				be solely for use by such officers and employees in such investigation,

				examination, or proceeding.

							(B)RequirementsA request meets the requirements of this

				subparagraph if it sets forth—

								(i)the nature of the investigation,

				examination, or proceeding,

								(ii)the statutory authority under which such

				investigation, examination, or proceeding is being conducted,

								(iii)the name or names of the financial

				institution, issuer, or public accounting firm to which such return information

				relates,

								(iv)the taxable period or periods to which such

				return information relates, and

								(v)the specific reason or reasons why such

				disclosure is, or may be, relevant to such investigation, examination or

				proceeding.

								(C)Financial

				institutionFor the purposes

				of this paragraph, the term financial institution means a

				depository institution, foreign bank, insured institution, industrial loan

				company, broker, dealer, investment company, investment advisor, or other

				entity subject to regulation or oversight by the United States Securities and

				Exchange Commission or an appropriate Federal banking

				agency.

							.

				(b)Financial and

			 accounting fraud investigationsSection 6103(i) (relating to disclosure to

			 Federal officers or employees for administration of Federal laws not relating

			 to tax administration) is amended by adding at the end the following new

			 paragraph:

					

						(9)Disclosure of

				returns and return information for use in financial and accounting fraud

				investigations

							(A)Written

				requestUpon receipt by the

				Secretary of a written request which meets the requirements of subparagraph (B)

				from the head of the United States Securities and Exchange Commission or the

				Public Company Accounting Oversight Board, a return or return information shall

				be disclosed to such requestor’s officers and employees who are personally and

				directly engaged in an investigation, examination, or proceeding by such

				requester to evaluate the accuracy of a financial statement or report or to

				determine whether to require a restatement, penalize, or deter conduct by an

				issuer, investment company, or public accounting firm, or associated person, in

				connection with a potential or actual violation of auditing standards or

				prohibitions against false or misleading statements or omissions in financial

				statements or reports. Such disclosure shall be solely for use by such officers

				and employees in such investigation, examination, or proceeding.

							(B)RequirementsA request meets the requirements of this

				subparagraph if it sets forth—

								(i)the nature of the investigation,

				examination, or proceeding,

								(ii)the statutory authority under which such

				investigation, examination, or proceeding is being conducted,

								(iii)the name or names of the issuer, investment

				company, or public accounting firm to which such return information

				relates,

								(iv)the taxable period or periods to which such

				return information relates, and

								(v)the specific reason or reasons why such

				disclosure is, or may be, relevant to such investigation, examination or

				proceeding.

								.

				(c)Effective

			 dateThe amendments made by

			 this section shall apply to disclosures and to information and document

			 requests made after the date of the enactment of this Act.

				204.Disclosure of

			 information to Congress

				(a)Disclosure by

			 tax return preparer

					(1)In

			 generalSubparagraph (B) of

			 section 7216(b)(1) (relating to disclosures) is amended to read as

			 follows:

						

							(B)pursuant to any 1 of the following

				documents, if clearly identified:

								(i)The order of any Federal, State, or local

				court of record.

								(ii)A subpoena issued by a Federal or State

				grand jury.

								(iii)An administrative order, summons, or

				subpoena which is issued in the performance of its duties by—

									(I)any Federal agency, including Congress or

				any committee or subcommittee thereof, or

									(II)any State agency, body, or commission

				charged under the laws of the State or a political subdivision of the State

				with the licensing, registration, or regulation of tax return

				preparers.

									.

					(2)Effective

			 dateThe amendment made by

			 this subsection shall apply to disclosures made after the date of the enactment

			 of this Act pursuant to any document in effect on or after such date.

					(b)Disclosure by

			 SecretaryParagraph (2) of

			 section 6104(a) (relating to inspection of applications for tax exemption or

			 notice of status) is amended to read as follows:

					

						(2)Inspection by

				Congress

							(A)In

				generalUpon receipt of a

				written request from a committee or subcommittee of Congress, copies of

				documents related to a determination by the Secretary to grant, deny, revoke,

				or restore an organization’s exemption from taxation under section 501 shall be

				provided to such committee or subcommittee, including any application, notice

				of status, or supporting information provided by such organization to the

				Internal Revenue Service; any letter, analysis, or other document produced by

				or for the Internal Revenue Service evaluating, determining, explaining, or

				relating to the tax exempt status of such organization (other than returns,

				unless such returns are available to the public under this section or section

				6103 or 6110); and any communication between the Internal Revenue Service and

				any other party relating to the tax exempt status of such organization.

							(B)Additional

				informationSection 6103(f)

				shall apply with respect to—

								(i)the application for exemption of any

				organization described in subsection (c) or (d) of section 501 which is exempt

				from taxation under section 501(a) for any taxable year and any application

				referred to in subparagraph (B) of subsection (a)(1) of this section,

				and

								(ii)any other papers which are in the

				possession of the Secretary and which relate to such application,

								as if such papers constituted

				returns..

				(c)Effective

			 dateThe amendments made by

			 this section shall apply to disclosures and to information and document

			 requests made after the date of the enactment of this Act.

				205.Tax opinion

			 standards for tax practitioners

				Section 330(d) of title 31, United States

			 Code, is amended to read as follows:

					

						(d)The Secretary of the Treasury shall impose

				standards applicable to the rendering of written advice with respect to any

				listed transaction or any entity, plan, arrangement, or other transaction which

				has a potential for tax avoidance or evasion. Such standards shall address, but

				not be limited to, the following issues:

							(1)Independence of the practitioner issuing

				such written advice from persons promoting, marketing, or recommending the

				subject of the advice.

							(2)Collaboration among practitioners, or

				between a practitioner and other party, which could result in such

				collaborating parties having a joint financial interest in the subject of the

				advice.

							(3)Avoidance of conflicts of interest which

				would impair auditor independence.

							(4)For written advice issued by a firm,

				standards for reviewing the advice and ensuring the consensus support of the

				firm for positions taken.

							(5)Reliance on reasonable factual

				representations by the taxpayer and other parties.

							(6)Appropriateness of the fees charged by the

				practitioner for the written advice.

							(7)Preventing practitioners and firms from

				aiding or abetting the understatement of tax liability by clients.

							(8)Banning the promotion of potentially

				abusive or illegal tax

				shelters.

							.

				206.Whistleblower

			 reforms

				(a)In

			 generalSection 7623

			 (relating to expenses of detection of underpayments and fraud, etc.) is

			 amended—

					(1)by striking “The Secretary” and inserting

			 “(a) In

			 General.—The Secretary”,

					(2)by striking and at the end

			 of paragraph (1) and inserting or,

					(3)by striking (other than

			 interest), and

					(4)by adding at the end the following new

			 subsections:

						

							(b)Awards to

				whistleblowers

								(1)In

				generalIf the Secretary

				proceeds with any administrative or judicial action described in subsection (a)

				based on information brought to the Secretary’s attention by an individual,

				such individual shall, subject to paragraph (2), receive as an award at least

				15 percent but not more than 30 percent of the collected proceeds (including

				penalties, interest, additions to tax, and additional amounts) resulting from

				the action (including any related actions) or from any settlement in response

				to such action. The determination of the amount of such award by the

				Whistleblower Office shall depend upon the extent to which the individual

				substantially contributed to such action, and shall be determined at the sole

				discretion of the Whistleblower Office.

								(2)Award in case

				of less substantial contribution

									(A)In

				generalIn the event the

				action described in paragraph (1) is one which the Whistleblower Office

				determines to be based principally on disclosures of specific allegations

				(other than information provided by the individual described in paragraph (1))

				resulting from a judicial or administrative hearing, from a governmental

				report, hearing, audit, or investigation, or from the news media, the

				Whistleblower Office may award such sums as it considers appropriate, but in no

				case more than 10 percent of the collected proceeds (including penalties,

				interest, additions to tax, and additional amounts) resulting from the action

				(including any related actions) or from any settlement in response to such

				action, taking into account the significance of the individual’s information

				and the role of such individual and any legal representative of such individual

				in contributing to such action.

									(B)Nonapplication

				of paragraph where individual is original source of informationSubparagraph (A) shall not apply if the

				information resulting in the initiation of the action described in paragraph

				(1) was originally provided by the individual described in paragraph

				(1).

									(3)Application of

				this subsectionThis

				subsection shall apply with respect to any action—

									(A)against any taxpayer, but in the case of

				any individual, only if such individual’s gross income exceeds $200,000 for any

				taxable year subject to such action, and

									(B)if the tax, penalties, interest, additions

				to tax, and additional amounts in dispute exceed $20,000.

									(4)Additional

				rules

									(A)No contract

				necessaryNo contract with

				the Internal Revenue Service is necessary for any individual to receive an

				award under this subsection.

									(B)RepresentationAny individual described in paragraph (1)

				or (2) may be represented by counsel.

									(C)Award not

				subject to individual alternative minimum taxNo award received under this subsection

				shall be included in gross income for purposes of determining alternative

				minimum taxable income.

									(c)Whistleblower

				Office

								(1)In

				generalThere is established

				in the Internal Revenue Service an office to be known as the

				Whistleblower Office which—

									(A)shall analyze information received from any

				individual described in subsection (b) and either investigate the matter itself

				or assign it to the appropriate Internal Revenue Service office,

									(B)shall monitor any action taken with respect

				to such matter,

									(C)shall inform such individual that it has

				accepted the individual’s information for further review,

									(D)may require such individual and any legal

				representative of such individual to not disclose any information so

				provided,

									(E)may ask for additional assistance from such

				individual or any legal representative of such individual, and

									(F)shall determine the amount to be awarded to

				such individual under subsection (b).

									(2)Funding for

				officeFrom the amounts

				available for expenditure under subsection (a), the Whistleblower Office shall

				be credited with an amount equal to the awards made under subsection (b). These

				funds shall be used to maintain the Whistleblower Office and also to reimburse

				other Internal Revenue Service offices for related costs, such as costs of

				investigation and collection.

								(3)Request for

				assistance

									(A)In

				generalAny assistance

				requested under paragraph (1)(E) shall be under the direction and control of

				the Whistleblower Office or the office assigned to investigate the matter under

				subparagraph (A). To the extent the disclosure of any returns or return

				information to the individual or legal representative is required for the

				performance of such assistance, such disclosure shall be pursuant to a contract

				entered into between the Secretary and the recipients of such disclosure

				subject to section 6103(n).

									(B)Funding of

				assistanceFrom the funds

				made available to the Whistleblower Office under paragraph (2), the

				Whistleblower Office may reimburse the costs incurred by any legal

				representative in providing assistance described in subparagraph

				(A).

									.

					(b)Effective

			 dateThe amendments made by

			 this section shall apply to information provided on or after the date of the

			 enactment of this Act.

				207.Denial of deduction

			 for certain fines, penalties, and other amounts

				(a)In

			 generalSubsection (f) of

			 section 162 (relating to trade or business expenses) is amended to read as

			 follows:

					

						(f)Fines,

				penalties, and other amounts

							(1)In

				generalExcept as provided in

				paragraph (2), no deduction otherwise allowable shall be allowed under this

				chapter for any amount paid or incurred (whether by suit, agreement, or

				otherwise) to, or at the direction of, a government or entity described in

				paragraph (4) in relation to the violation of any law or the investigation or

				inquiry by such government or entity into the potential violation of any

				law.

							(2)Exception for

				amounts constituting restitutionParagraph (1) shall not apply to any amount

				which—

								(A)the taxpayer establishes constitutes

				restitution (including remediation of property) for damage or harm caused by or

				which may be caused by the violation of any law or the potential violation of

				any law, and

								(B)is identified as restitution in the court

				order or settlement agreement.

								Identification pursuant to

				subparagraph (B) alone shall not satisfy the requirement under subparagraph

				(A). This paragraph shall not apply to any amount paid or incurred as

				reimbursement to the government or entity for the costs of any investigation or

				litigation.(3)Exception for

				amounts paid or incurred as the result of certain court ordersParagraph (1) shall not apply to any amount

				paid or incurred by order of a court in a suit in which no government or entity

				described in paragraph (4) is a party.

							(4)Certain

				nongovernmental regulatory entitiesAn entity is described in this paragraph if

				it is—

								(A)a nongovernmental entity which exercises

				self-regulatory powers (including imposing sanctions) in connection with a

				qualified board or exchange (as defined in section 1256(g)(7)), or

								(B)to the extent provided in regulations, a

				nongovernmental entity which exercises self-regulatory powers (including

				imposing sanctions) as part of performing an essential governmental

				function.

								(5)Exception for

				taxes dueParagraph (1) shall

				not apply to any amount paid or incurred as taxes

				due.

							.

				(b)Effective

			 dateThe amendment made by

			 this section shall apply to amounts paid or incurred on or after the date of

			 the enactment of this Act, except that such amendment shall not apply to

			 amounts paid or incurred under any binding order or agreement entered into

			 before such date. Such exception shall not apply to an order or agreement

			 requiring court approval unless the approval was obtained before such

			 date.

				208.Sense of the Senate

			 on tax enforcement prioritiesIt is the sense of the Senate that

			 additional funds should be appropriated for Internal Revenue Service

			 enforcement efforts and that the Internal Revenue Service should devote

			 proportionately more of its enforcement funds—

				(1)to combat the promotion of abusive tax

			 shelters for corporations and high net worth individuals and the aiding and

			 abetting of tax evasion,

				(2)to stop accounting, law, and financial

			 firms involved in such promotion and aiding and abetting, and

				(3)to combat the use of offshore financial

			 accounts to conceal taxable income.

				IIIRequiring economic substance

			301.Clarification of

			 economic substance doctrine

				(a)In

			 generalSection 7701 is

			 amended by redesignating subsection (o) as subsection (p) and by inserting

			 after subsection (n) the following new subsection:

					

						(o)Clarification

				of economic substance doctrine; etc

							(1)General

				rules

								(A)In

				generalIn any case in which

				a court determines that the economic substance doctrine is relevant for

				purposes of this title to a transaction (or series of transactions), such

				transaction (or series of transactions) shall have economic substance only if

				the requirements of this paragraph are met.

								(B)Definition of

				economic substanceFor

				purposes of subparagraph (A)—

									(i)In

				generalA transaction has

				economic substance only if—

										(I)the transaction changes in a meaningful way

				(apart from Federal tax effects) the taxpayer’s economic position, and

										(II)the taxpayer has a substantial nontax

				purpose for entering into such transaction and the transaction is a reasonable

				means of accomplishing such purpose.

										In applying subclause (II), a purpose of

				achieving a financial accounting benefit shall not be taken into account in

				determining whether a transaction has a substantial nontax purpose if the

				origin of such financial accounting benefit is a reduction of income

				tax.(ii)Special rule

				where taxpayer relies on profit potentialA transaction shall not be treated as

				having economic substance by reason of having a potential for profit

				unless—

										(I)the present value of the reasonably

				expected pre-tax profit from the transaction is substantial in relation to the

				present value of the expected net tax benefits that would be allowed if the

				transaction were respected, and

										(II)the reasonably expected pre-tax profit from

				the transaction exceeds a risk-free rate of return.

										(C)Treatment of

				fees and foreign taxesFees

				and other transaction expenses and foreign taxes shall be taken into account as

				expenses in determining pre-tax profit under subparagraph (B)(ii).

								(2)Special rules

				for transactions with tax-indifferent parties

								(A)Special rules

				for financing transactionsThe form of a transaction which is in

				substance the borrowing of money or the acquisition of financial capital

				directly or indirectly from a tax-indifferent party shall not be respected if

				the present value of the deductions to be claimed with respect to the

				transaction is substantially in excess of the present value of the anticipated

				economic returns of the person lending the money or providing the financial

				capital. A public offering shall be treated as a borrowing, or an acquisition

				of financial capital, from a tax-indifferent party if it is reasonably expected

				that at least 50 percent of the offering will be placed with tax-indifferent

				parties.

								(B)Artificial

				income shifting and basis adjustmentsThe form of a transaction with a

				tax-indifferent party shall not be respected if—

									(i)it results in an allocation of income or

				gain to the tax-indifferent party in excess of such party’s economic income or

				gain, or

									(ii)it results in a basis adjustment or

				shifting of basis on account of overstating the income or gain of the

				tax-indifferent party.

									(3)Definitions and

				special rulesFor purposes of

				this subsection—

								(A)Economic

				substance doctrineThe term

				economic substance doctrine means the common law doctrine under

				which tax benefits under subtitle A with respect to a transaction are not

				allowable if the transaction does not have economic substance or lacks a

				business purpose.

								(B)Tax-indifferent

				partyThe term

				tax-indifferent party means any person or entity not subject to

				tax imposed by subtitle A. A person shall be treated as a tax-indifferent party

				with respect to a transaction if the items taken into account with respect to

				the transaction have no substantial impact on such person’s liability under

				subtitle A.

								(C)Exception for

				personal transactions of individualsIn the case of an individual, this

				subsection shall apply only to transactions entered into in connection with a

				trade or business or an activity engaged in for the production of

				income.

								(D)Treatment of

				lessorsIn applying paragraph

				(1)(B)(ii) to the lessor of tangible property subject to a lease—

									(i)the expected net tax benefits with respect

				to the leased property shall not include the benefits of—

										(I)depreciation,

										(II)any tax credit, or

										(III)any other deduction as provided in guidance

				by the Secretary, and

										(ii)subclause (II) of paragraph (1)(B)(ii)

				shall be disregarded in determining whether any of such benefits are

				allowable.

									(4)Other common

				law doctrines not affectedExcept as specifically provided in this

				subsection, the provisions of this subsection shall not be construed as

				altering or supplanting any other rule of law, and the requirements of this

				subsection shall be construed as being in addition to any such other rule of

				law.

							(5)RegulationsThe Secretary shall prescribe such

				regulations as may be necessary or appropriate to carry out the purposes of

				this subsection. Such regulations may include exemptions from the application

				of this

				subsection.

							.

				(b)Effective

			 dateThe amendments made by

			 this section shall apply to transactions entered into after the date of the

			 enactment of this Act.

				302.Penalty for

			 understatements attributable to transactions lacking economic substance,

			 etc

				(a)In

			 generalSubchapter A of

			 chapter 68 is amended by inserting after section 6662A the following new

			 section:

					

						6662B.Penalty for

				understatements attributable to transactions lacking economic substance,

				etc

							(a)Imposition of

				penaltyIf a taxpayer has an

				noneconomic substance transaction understatement for any taxable year, there

				shall be added to the tax an amount equal to 40 percent of the amount of such

				understatement.

							(b)Reduction of

				penalty for disclosed transactionsSubsection (a) shall be applied by

				substituting 20 percent for 40 percent with

				respect to the portion of any noneconomic substance transaction understatement

				with respect to which the relevant facts affecting the tax treatment of the

				item are adequately disclosed in the return or a statement attached to the

				return.

							(c)Noneconomic

				substance transaction understatementFor purposes of this section—

								(1)In

				generalThe term

				noneconomic substance transaction understatement means any amount

				which would be an understatement under section 6662A(b)(1) if section 6662A

				were applied by taking into account items attributable to noneconomic substance

				transactions rather than items to which section 6662A would apply without

				regard to this paragraph.

								(2)Noneconomic

				substance transactionThe

				term noneconomic substance transaction means any transaction

				if—

									(A)there is a lack of economic substance

				(within the meaning of section 7701(o)(1)) for the transaction giving rise to

				the claimed benefit or the transaction was not respected under section

				7701(o)(2), or

									(B)the transaction fails to meet the

				requirements of any similar rule of law.

									(d)Rules

				applicable to compromise of penalty

								(1)In

				generalIf the 1st letter of

				proposed deficiency which allows the taxpayer an opportunity for administrative

				review in the Internal Revenue Service Office of Appeals has been sent with

				respect to a penalty to which this section applies, only the Commissioner of

				Internal Revenue may compromise all or any portion of such penalty.

								(2)Applicable

				rulesThe rules of paragraphs

				(2) and (3) of section 6707A(d) shall apply for purposes of paragraph

				(1).

								(e)Coordination

				with other penaltiesExcept

				as otherwise provided in this part, the penalty imposed by this section shall

				be in addition to any other penalty imposed by this title.

							(f)Cross

				references

								

									(1) For coordination of

				  penalty with understatements under section 6662 and other special rules, see

				  section 6662A(e).

									(2) For reporting of

				  penalty imposed under this section to the Securities and Exchange Commission,

				  see section 6707A(e).

								

							.

				(b)Coordination

			 with other understatements and penalties

					(1)The second sentence of section

			 6662(d)(2)(A) is amended by inserting and without regard to items with

			 respect to which a penalty is imposed by section 6662B before the

			 period at the end.

					(2)Subsection (e) of section 6662A is

			 amended—

						(A)in paragraph (1), by inserting and

			 noneconomic substance transaction understatements after

			 reportable transaction understatements both places it

			 appears,

						(B)in paragraph (2)(A), by inserting

			 and a noneconomic substance transaction understatement after

			 reportable transaction understatement,

						(C)in paragraph (2)(B), by inserting

			 6662B or before 6663,

						(D)in paragraph (2)(C)(i), by inserting

			 or section 6662B before the period at the end,

						(E)in paragraph (2)(C)(ii), by inserting

			 and section 6662B after This section,

						(F)in paragraph (3), by inserting or

			 noneconomic substance transaction understatement after

			 reportable transaction understatement, and

						(G)by adding at the end the following new

			 paragraph:

							

								(4)Noneconomic

				substance transaction understatementFor purposes of this subsection, the term

				noneconomic substance transaction understatement has the meaning

				given such term by section

				6662B(c).

								.

						(3)Subsection (e) of section 6707A is

			 amended—

						(A)by striking or at the end of

			 subparagraph (B), and

						(B)by striking subparagraph (C) and inserting

			 the following new subparagraphs:

							

								(C)is required to pay a penalty under section

				6662B with respect to any noneconomic substance transaction, or

								(D)is required to pay a penalty under section

				6662(h) with respect to any transaction and would (but for section

				6662A(e)(2)(C)) have been subject to penalty under section 6662A at a rate

				prescribed under section 6662A(c) or under section

				6662B,

								.

						(c)Clerical

			 amendmentThe table of

			 sections for part II of subchapter A of chapter 68 is amended by inserting

			 after the item relating to section 6662A the following new item:

					

						

							Sec. 6662B. Penalty for

				understatements attributable to transactions lacking economic substance,

				etc.

						

						.

				(d)Effective

			 dateThe amendments made by

			 this section shall apply to transactions entered into after the date of the

			 enactment of this Act.

				303.Denial of deduction

			 for interest on underpayments attributable to noneconomic substance

			 transactions

				(a)In

			 generalSection 163(m)

			 (relating to interest on unpaid taxes attributable to nondisclosed reportable

			 transactions) is amended—

					(1)by striking “attributable” and all that

			 follows and inserting the following: “attributable to—

						

							(1)the portion of any reportable transaction

				understatement (as defined in section 6662A(b)) with respect to which the

				requirement of section 6664(d)(2)(A) is not met, or

							(2)any noneconomic substance transaction

				understatement (as defined in section

				6662B(c)).

							,

				and

					(2)by inserting “and Noneconomic Substance

			 Transactions” after “Transactions”.

					(b)Effective

			 dateThe amendments made by

			 this section shall apply to transactions after the date of the enactment of

			 this Act in taxable years ending after such date.

				IVDeterring uncooperative tax havens

			401.Disclosing payments

			 to persons in uncooperative tax havens

				(a)In

			 generalSubpart A of part III

			 of subchapter A of chapter 61 is amended by inserting after section 6038C the

			 following new section:

					

						6038D.Deterring

				uncooperative tax havens through listing and reporting requirements

							(a)In

				generalEach United States

				person who transfers money or other property directly or indirectly to any

				uncooperative tax haven, to any financial institution licensed by or operating

				in any uncooperative tax haven, or to any person who is a resident of any

				uncooperative tax haven shall furnish to the Secretary, at such time and in

				such manner as the Secretary shall by regulation prescribe, such information

				with respect to such transfer as the Secretary may require.

							(b)ExceptionsSubsection (a) shall not apply to a

				transfer by a United States person if the amount of money (and the fair market

				value of property) transferred is less than $10,000. Related transfers shall be

				treated as 1 transfer for purposes of this subsection.

							(c)Uncooperative

				tax havenFor purposes of

				this section—

								(1)In

				generalThe term

				uncooperative tax haven means any foreign jurisdiction which is

				identified on a list maintained by the Secretary under paragraph (2) as being a

				jurisdiction—

									(A)which imposes no or nominal taxation either

				generally or on specified classes of income, and

									(B)has corporate, business, bank, or tax

				secrecy or confidentiality rules and practices, or has ineffective information

				exchange practices which, in the judgment of the Secretary, effectively limit

				or restrict the ability of the United States to obtain information relevant to

				the enforcement of this title.

									(2)Maintenance of

				listNot later than November

				1 of each calendar year, the Secretary shall issue a list of foreign

				jurisdictions which the Secretary determines qualify as uncooperative tax

				havens under paragraph (1).

								(3)Ineffective

				information exchange practicesFor purposes of paragraph (1), a

				jurisdiction shall be deemed to have ineffective information exchange practices

				if the Secretary determines that during any taxable year ending in the 12-month

				period preceding the issuance of the list under paragraph (2)—

									(A)the exchange of information between the

				United States and such jurisdiction was inadequate to prevent evasion or

				avoidance of United States income tax by United States persons or to enable the

				United States effectively to enforce this title, or

									(B)such jurisdiction was identified by an

				intergovernmental group or organization of which the United States is a member

				as uncooperative with international tax enforcement or information exchange and

				the United States concurs in the determination.

									(d)Penalty for

				failure to file informationIf a United States person fails to furnish

				the information required by subsection (a) with respect to any transfer within

				the time prescribed therefor (including extensions), such United States person

				shall pay (upon notice and demand by the Secretary and in the same manner as

				tax) an amount equal to 20 percent of the amount of such transfer.

							(e)Simplified

				reportingThe Secretary may

				by regulations provide for simplified reporting under this section for United

				States persons making large volumes of similar payments.

							(f)RegulationsThe Secretary shall prescribe such

				regulations as may be necessary or appropriate to carry out the purposes of

				this

				section.

							.

				(b)Clerical

			 amendmentThe table of

			 sections for such subpart A is amended by inserting after the item relating to

			 section 6038C the following new item:

					

						

							Sec. 6038D. Deterring

				uncooperative tax havens through listing and reporting

				requirements.

						

						.

				(c)Effective

			 dateThe amendments made by

			 this section shall apply to transfers after the date which is 180 days after

			 the date of the enactment of this Act.

				402.Deterring

			 uncooperative tax havens by restricting allowable tax benefits

				(a)Limitation on

			 deferral

					(1)In

			 generalSubsection (a) of

			 section 952 (defining subpart F income) is amended by striking

			 and at the end of paragraph (4), by striking the period at the

			 end of paragraph (5) and inserting , and, and by inserting after

			 paragraph (5) the following new paragraph:

						

							(6)an amount equal to the applicable fraction

				(as defined in subsection (e)) of the income of such corporation other than

				income which—

								(A)is attributable to earnings and profits of

				the foreign corporation included in the gross income of a United States person

				under section 951 (other than by reason of this paragraph or paragraph

				(3)(A)(i)), or

								(B)is described in subsection

				(b).

								.

					(2)Applicable

			 fractionSection 952 is

			 amended by adding at the end the following new subsection:

						

							(e)Identified Tax

				Haven Income Which is Subpart F

				Income

								(1)In

				generalFor purposes of

				subsection (a)(6), the term applicable fraction means the

				fraction—

									(A)the numerator of which is the aggregate

				identified tax haven income for the taxable year, and

									(B)the denominator of which is the aggregate

				income for the taxable year which is from sources outside the United

				States.

									(2)Identified tax

				haven incomeFor purposes of

				paragraph (1), the term identified tax haven income means income

				for the taxable year which is attributable to a foreign jurisdiction for any

				period during which such jurisdiction has been identified as an uncooperative

				tax haven under section 6038D(c).

								(3)RegulationsThe Secretary shall prescribe regulations

				similar to the regulations issued under section 999(c) to carry out the

				purposes of this

				subsection.

								.

					(b)Denial of

			 foreign tax creditSection

			 901 (relating to taxes of foreign countries and of possessions of United

			 States) is amended by redesignating subsection (m) as subsection (n) and by

			 inserting after subsection (l) the following new subsection:

					

						(m)Reduction of

				foreign tax credit, etc., for identified tax haven income

							(1)In

				generalNotwithstanding any

				other provision of this part—

								(A)no credit shall be allowed under subsection

				(a) for any income, war profits, or excess profits taxes paid or accrued (or

				deemed paid under section 902 or 960) to any foreign jurisdiction if such taxes

				are with respect to income attributable to a period during which such

				jurisdiction has been identified as an uncooperative tax haven under section

				6038D(c), and

								(B)subsections (a), (b), (c), and (d) of

				section 904 and sections 902 and 960 shall be applied separately with respect

				to all income of a taxpayer attributable to periods described in subparagraph

				(A) with respect to all such jurisdictions.

								(2)Taxes allowed

				as a deduction, etcSections

				275 and 78 shall not apply to any tax which is not allowable as a credit under

				subsection (a) by reason of this subsection.

							(3)RegulationsThe Secretary shall prescribe such

				regulations as may be necessary or appropriate to carry out the purposes of

				this subsection, including regulations which treat income paid through 1 or

				more entities as derived from a foreign jurisdiction to which this subsection

				applies if such income was, without regard to such entities, derived from such

				jurisdiction.

							.

				(c)Effective

			 dateThe amendments made by

			 this section shall apply to taxable years beginning after the date of the

			 enactment of this Act.

				403.Doubling of certain

			 penalties, fines, and interest on underpayments related to certain offshore

			 financial arrangements

				(a)Determination

			 of penalty

					(1)In

			 generalNotwithstanding any

			 other provision of law, in the case of an applicable taxpayer—

						(A)the determination as to whether any

			 interest or applicable penalty is to be imposed with respect to any arrangement

			 described in paragraph (2), or to any underpayment of Federal income tax

			 attributable to items arising in connection with any such arrangement, shall be

			 made without regard to the rules of subsections (b), (c), and (d) of section

			 6664 of the Internal Revenue Code of 1986, and

						(B)if any such interest or applicable penalty

			 is imposed, the amount of such interest or penalty shall be equal to twice that

			 determined without regard to this section.

						(2)Applicable

			 taxpayerFor purposes of this

			 subsection—

						(A)In

			 generalThe term

			 applicable taxpayer means a taxpayer which—

							(i)has underreported its United States income

			 tax liability with respect to any item which directly or indirectly

			 involves—

								(I)any financial arrangement which in any

			 manner relies on the use of an offshore payment mechanism (including credit,

			 debit, or charge cards) issued by a bank or other entity in a foreign

			 jurisdiction, or

								(II)any offshore financial arrangement

			 (including any arrangement with foreign banks, financial institutions,

			 corporations, partnerships, trusts, or other entities), and

								(ii)has not signed a closing agreement pursuant

			 to the Voluntary Offshore Compliance Initiative established by the Department

			 of the Treasury under Revenue Procedure 2003–11 or voluntarily disclosed its

			 participation in such arrangement by notifying the Internal Revenue Service of

			 such arrangement prior to the issue being raised by the Internal Revenue

			 Service during an examination.

							(B)Authority to

			 waiveThe Secretary of the

			 Treasury or the Secretary’s delegate may waive the application of paragraph (1)

			 for any taxpayer if the Secretary or the Secretary’s delegate determines

			 that—

							(i)the use of such offshore payment mechanism

			 or financial arrangement was incidental to the transaction,

							(ii)in the case of a trade or business, such

			 use took place in the ordinary course of the trade or business of the taxpayer,

			 and

							(iii)such waiver would serve the public

			 interest.

							(C)Issues

			 raisedFor purposes of

			 subparagraph (A)(ii), an item shall be treated as an issue raised during an

			 examination if the individual examining the return—

							(i)communicates to the taxpayer knowledge

			 about the specific item, or

							(ii)has made a request to the taxpayer for

			 information and the taxpayer could not make a complete response to that request

			 without giving the examiner knowledge of the specific item.

							(b)Definitions and

			 rulesFor purposes of this

			 section—

					(1)Applicable

			 penaltyThe term

			 applicable penalty means any penalty, addition to tax, or fine

			 imposed under chapter 68 of the Internal Revenue Code of 1986.

					(2)Fees and

			 expensesThe Secretary of the

			 Treasury may retain and use an amount not in excess of 25 percent of all

			 additional interest, penalties, additions to tax, and fines collected under

			 this section to be used for enforcement and collection activities of the

			 Internal Revenue Service. The Secretary shall keep adequate records regarding

			 amounts so retained and used. The amount credited as paid by any taxpayer shall

			 be determined without regard to this paragraph.

					(c)Report by

			 SecretaryThe Secretary shall

			 each year conduct a study and report to Congress on the implementation of this

			 section during the preceding year, including statistics on the number of

			 taxpayers affected by such implementation and the amount of interest and

			 applicable penalties asserted, waived, and assessed during such preceding

			 year.

				(d)Effective

			 dateThe provisions of this

			 section shall apply to interest, penalties, additions to tax, and fines with

			 respect to any taxable year if, as of the date of the enactment of this Act,

			 the assessment of any tax, penalty, or interest with respect to such taxable

			 year is not prevented by the operation of any law or rule of law.

				404.Treasury regulations

			 on foreign tax credit

				(a)In

			 generalSection 901 (relating

			 to taxes of foreign countries and of possessions of United States), as amended

			 by section 402, is amended by redesignating subsection (n) as subsection (o)

			 and by inserting after subsection (m) the following new subsection:

					

						(n)RegulationsThe Secretary may prescribe regulations

				disallowing a credit under subsection (a) for all or a portion of any foreign

				tax, or allocating a foreign tax among 2 or more persons, in cases where the

				foreign tax is imposed on any person in respect of income of another person or

				in other cases involving the inappropriate separation of the foreign tax from

				the related foreign

				income.

						.

				(b)Effective

			 dateThe amendments made by

			 this section shall apply to transactions entered into after the date of the

			 enactment of this Act.

				

